We agree with the conclusion reached in the foregoing opinion and all that is said in reference to the insufficiency of the evidence to support the recommendation that respondent *Page 554 
be disbarred, but we are opposed to the adoption and publication of an opinion that extends the cloak of secrecy as to the identity of the person named in the opinion as John Doe. The conclusion reached depends in a great measure upon the credit to be attached to the evidence of the respondent and the witness John Doe. Under such circumstances the real identity of the witness should have been shown in the report.